DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 21-22, 24-26, and 28-34 are pending.
Claims 1-8, 21-22, 24-26, and 28-34 are allowed.
Response to Amendment
This Office Action is responsive to the Appeal Brief filed on 11/30/2021.
Examiner’s amendments are proposed to overcome the claim rejections under 35 U.S.C. §103 as set forth in the previous offices action and 35 U.S.C. §112(b) antecedent basis issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed in an interview with Sam Williams (Reg. No. 68,071) on 02/02/2022.
Authorization for this examiner’s amendment was given by Sam Williams (Reg. No. 68,071) on 02/09/2022.
The application has been amended as follows:
Claims 1 and 21 are amended to overcome the 35 U.S.C. 103 rejections as set forth in the previous office action.
Claims 1-3, 7-8, 21-22, 24-26, and 28-34 are amended to overcome the 35 U.S.C. 112(b) antecedent basis issues.
Amendment are shown in bolded texts.

Claim 1:
A plant grower system, comprising: 
	one or more processors; and
	memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
		execute a plant growth script that supports conditional rules to monitor of one or more plants within a plant growth operation that includes the one or more plants and at least one more plant;
		cause an image capture in response to a triggering event, in executing the plant growth script;
		receive sensor data from one or more sensors that monitor  the one or more plants within the plant growth operation, the sensor data including image data captured in the image capture;
		determine, from the image data, one or more plant grower actions to optimize  growth of the one or more plants;
		transmit a data packet to a controller device associated with the plant growth operation, the data packet including instructions associated with the one or more plant grower actions;
, based on analyzing the image data, that at least one plant of the one or more plants within the plant growth operation is experiencing a less than optimal  growth; 
		transmit, to an electronic marketplace where a plurality of merchants offer plant growth scripts for sale or license, a message  to solicit, from the plurality of merchants, a sale of or a license  to an additional plant growth script, from the plant growth scripts, that addresses the less than optimal  growth of the at least one plant of the one or more plants; and
		receive the additional plant growth script that specifies additional plant grower actions to optimize the less than optimal growth of the at least one plant of the one or more plants.

Claim 2:
	The plant grower system of claim 1, wherein the  image data  is captured continuously.

Claim 3:
	The plant grower system of claim 1, wherein the triggering event includes an indication that an environmental data-point has fallen below a predetermined threshold.


Claim 7:
	The plant grower system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	determine a progress metric that quantifies  the growth progress of the one or more plants within the plant growth operation relative to predicted milestones; and
	transmit an alert that indicates the  growth progress of the one or more plants in accordance with the progress metric.

Claim 8:
	The plant grower system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	determine that the controller device is capable of automating at least one plant grower action of the one or more plant grower actions,
	wherein, the data packet transmitted to the controller  device includes computational instructions that cause the controller device to automate the at least one plant grower action within the plant growth operation.

Claim 21:
	A plant grower system, comprising:
	one or more processors; and
	memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
 of one or more plants within a plant growth operation that includes the one or more plants and at least one more plant;
		cause an image capture in response to a triggering event, in executing the plant growth script;
		receive sensor data from one or more sensors that monitor  the one or more plants within the plant growth operation, the sensor data including image data captured in the image capture;
		determine, from the image data, one or more plant grower actions to optimize  growth of the one or more plants;
		transmit a data packet to a controller device associated with the plant growth operation, the data packet including instructions associated with the one or more plant grower actions;
		determine, based on analyzing the image data, that at least one plant of the one or more plants within the plant growth operation is experiencing a less than optimal  growth; 
		transmit, to an electronic marketplace where a plurality of merchants offer plant growth scripts, a message  to solicit, from the plurality of merchants, an update to the plant growth script that addresses the less than optimal  growth of the at least one plant of the one or more plants;
		receive, from a merchant device associated with a merchant of the plurality of merchants, the update to the plant growth script; and
 additional plant grower actions, based at least in part on the update to the plant growth script.

Claim 22:
	The plant grower system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	determine that performance of the one or more plant grower actions is overdue; and
	determine  another plant grower  action to compensate for  the performance that is overdue.

Claim 24:
	The plant grower system of claim 1, wherein the sensor data includes environmental data  that corresponds to the at least one plant of the one or more plants within the plant growth operation, 
	wherein, the message further includes the sensor data.

Claim 25:
	The plant grower system of claim 7, wherein the  growth progress of the one or more plants is based on a comparison of a size, a shape, or a color of  the one or more plants within the plant growth operation relative to an expected size, an expected shape, or an expected color.

Claim 26:
	The plant grower system of claim 1, wherein the triggering event includes a change in a relative position of an individual plant of the one or more plants with its surroundings, based on an analysis of temporally sequential image data analyzed prior to the triggering event.

Claim 28:
	The plant grower system of claim 1, wherein the triggering event includes a change in a relative position of an individual plant of the one or more plants with its surroundings, based on motion detected by the one or more  sensors

Claim 29:
	The plant grower system of  claim 1, wherein the triggering event is determined by environmental data indicating that  production of oxygen has fallen below a threshold amount.

Claim 30:
	The plant grower system of claim 1, wherein the triggering event is based on probability clustering of data that relates to an individual plant of the one or more plants or batches of the one or more plants  within the plant growth operation.


Claim 31:
	The plant grower system of claim 30, wherein the clustered data indicates a change in color of a single leaf of  the individual plant of the one or more plants.

Claim 32:
	The plant grower system of claim 1, wherein the  image data  is captured  according to a time lapse sequence.

Claim 33:
	The plant grower system of claim 1, wherein the message  includes a description of specific needs or interests.

Claim 34:
	The plant grower system of claim 1, wherein the message the sensor data .





Reasons for Allowance
Claims 1-8 and 21-22, 24-26, 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendments have overcome 35 USC § 112 issues:
	Examiner’s amendments to the claims 1-3, 7-8, 21-22, 24-26, and 28-34 have overcome all the 35 USC §112(b) antecedent basis issues of the claims 1-3, 7-8, 21-22, 24-26, and 28-34.
35 USC § 103 rejections withdrawn:
	Examiner’s amendments to claims 1 and 21 have overcome all the 35 USC §103 rejections of claims 1-8 and 21-22, 24-26, 28-34 as set forth in the previous office action; accordingly, all the 35 USC §103 rejections of the claims 1-8 and 21-22, 24-26, 28-34 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1 and 21 are persuasive:
	Applicant’s arguments in view of the examiner’s amendments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 21 have been fully considered and are persuasive. See pages 12 and 20 of the applicant’s remarks and arguments submitted with the appeal brief filed on 11/30/2021:
	“Shan’s data exchange and communication center 107 is limited in that it allows a user to upload and download formulas. If a user is searching for a formula on the data exchange and communication center 107 and is unable to locate the appropriate formula, then the data exchange and communication center 107 provides no mechanism for the user to solicit other users to sell or license a formula to the user. At most, the data exchange and communication center 107 allows a user uploading a formula to “provide additional information to be presented in association with the uploaded formula, such as for example text, pictures, or other media” that is “presented in association with [the] uploaded formula.” Shan, {J [0022].”
	“Appellant submits that Shan fails to describe “transmit[ting] a message to a plurality of merchants within an electronic marketplace to solicit from the plurality of merchants an update to the plant growth script that addresses the less than optimal plant growth,” “receiv[ing], from a merchant device associated with one of the plurality of merchants, the update to the plant growth script,” and “determine[ing] an additional set of plant grower actions, based at least in part on the update to the plant growth script.” Shan’s data exchange and communication center 107 is limited in that it allows a user to upload and download formulas. If a user is searching for an update to a formula on the data exchange and communication center 107 and is unable to locate the appropriate update, then the data exchange and communication center 107 provides no mechanism for the user to solicit and update from other users. At most, the control system 105 is able to update a formula and upload the updated formula to the data exchange communication center 107. Shan, {J [0016].”

	Applicant’s arguments as discussed above are persuasive in view of the examiner’s amendments. In response to applicant’s arguments and the examiner’s amendments to claims 1 and 21, all the 35 U.S.C. § 103 rejections of claims 1-8, 21-22, 24-26, and 28-34 as set forth in the previous office action have been withdrawn.

Claims 1-8 and 22, 24-26, 28-34:
Claim 1:
	Regarding the previously presented claim 1, May et al. (US20070289207A1), Pickett (US20160086032A1) and Shan (US20130006401A1) disclose all the elements of the previously presented claim 1 as described in the previous office action mailed on 06/30/2021.
	However, regarding the amended claim 1 as amended by the examiner’s amendments, none of the May et al. (US20070289207A1), Pickett (US20160086032A1), Shan (US20130006401A1), Johnson (US20140035752A1), CLENDINNING et al. (US20160278300A1), SETLUR et al. (EP2736318B1), Kuiper et al. (US20040231240A1), Glaser et al. (US20070065857A1), or Kono et al. (US5841883A) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A plant grower system, comprising: 
“one or more processors; and
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
execute a plant growth script that supports conditional rules to monitorof one or more plants within a plant growth operation that includes the one or more plants and at least one more plant;
cause an image capture in response to a triggering event, in executing the plant growth script;
receive sensor data from one or more sensors that monitor the one or more plants within the plant growth operation, the sensor data including image data captured in the image capture;
determine, from the image data, one or more plant grower actions to optimize growth of the one or more plants;
transmit a data packet to a controller device associated with the plant growth operation, the data packet including instructions associated with the one or more plant grower actions;
determine, based on analyzing the image data, that at least one plant of the one or more plants within the plant growth operation is experiencing a less than optimal growth; 
transmit, to an electronic marketplace where a plurality of merchants offer plant growth scripts for sale or license, a message to , from the plurality of merchants, a sale of or a license to an additional plant growth script, from the plant growth scripts, that addresses the less than optimal growth of the at least one plant of the one or more plants; and
receive the additional plant growth script that specifies additional plant grower actions to optimize the less than optimal growth of the at least one plant of the one or more plants.”

Claims 2-8 and 22, 24-26, 28-34 are allowed based on their dependencies on claim 1.

Claim 21:
	Regarding the previously presented claim 21, May et al. (US20070289207A1), Pickett (US20160086032A1) and Shan (US20130006401A1) disclose all the elements of the previously presented claim 21 as described in the previous office action mailed on 06/30/2021.
	However, regarding the amended claim 21 as amended by the examiner’s amendments, none of the May et al. (US20070289207A1), Pickett (US20160086032A1), Shan (US20130006401A1), Johnson (US20140035752A1), CLENDINNING et al. (US20160278300A1), SETLUR et al. (EP2736318B1), Kuiper et al. (US20040231240A1), Glaser et al. (US20070065857A1), or Kono et al. (US5841883A) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A plant grower system, comprising: 
“one or more processors; and

execute a plant growth script that supports conditional rules to monitorof one or more plants within a plant growth operation that includes the one or more plants and at least one more plant;
cause an image capture in response to a triggering event, in executing the plant growth script;
receive sensor data from one or more sensors that monitor the one or more plants within the plant growth operation, the sensor data including image data captured in the image capture;
determine, from the image data, one or more plant grower actions to optimize growth of the one or more plants;
transmit a data packet to a controller device associated with the plant growth operation, the data packet including instructions associated with the one or more plant grower actions;
determine, based on analyzing the image data, that at least one plant of the one or more plants within the plant growth operation is experiencing a less than optimal growth; 
transmit, to an electronic marketplace where a plurality of merchants offer plant growth scripts, a message to solicit, from the plurality of merchants, an update to the plant growth script that addresses the less than optimal growth of the at least one plant of the one or more plants;
receive, from a merchant device associated with a merchant of the plurality of merchants, the update to the plant growth script; and
determine additional plant grower actions, based at least in part on the update to the plant growth script.”

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116